Citation Nr: 1731104	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  95-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an earlier effective date than April 28, 2007, for a grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a disability rating greater than 40 percent prior to April 13, 2007, for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to April 1976 in the U.S. Air Force.  He also served for many years in the U.S. Air National Guard, including from May to September 1989, October 1989 to March 1990, and from April 1990 to August 1991, including in the southwest Asia theater of operations during the Persian Gulf War.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a January 1994 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for a disability rating greater than 10 percent for degenerative disc disease of the lumbosacral spine.  The Veteran disagreed with this decision in January 1995.  He perfected a timely appeal in April 1995.

In a June 1996 rating decision, the RO assigned a higher 20 percent rating effective August 17, 1993, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.

In a March 1998 decision, the Board granted a higher 40 percent rating for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In an April 1998 rating decision, the RO implemented the Board's March 1998 decision, assigning a 40 percent rating effective August 17, 1993, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.

In March 2000, the Court vacated and remanded the Board's March 1998 decision.

In September 2000, August 2003, December 2008, and in November 2012, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Pursuant to the Court's March 2000 decision, in its September 2000 remand, the Board directed that the AOJ attempt to obtain updated treatment records for the Veteran.  The AOJ documented its efforts in the claims file.  The Board also directed that the AOJ schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbosacral spine.  The requested examination occurred in January 2001.  In its August 2003 remand, the Board directed that the AOJ attempt to obtain additional updated treatment records for the Veteran and readjudicate his increased rating claim for degenerative disc disease of the lumbosacral spine under the revised rating criteria for evaluating spine disabilities.  The AOJ documented its efforts to obtain the identified records and subsequently readjudicated the Veteran's claim under the revised rating criteria.  In its December 2008 remand, the Board directed that the AOJ attempt to obtain the Veteran's complete Social Security Administration records and these records subsequently were associated with his claims file.  The Board also directed that the AOJ schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbosacral spine.  This examination occurred in June 2009.  In its November 2012 remand, the Board directed that the AOJ rule on a pending motion to extend the time for a response to a February 2011 Supplemental Statement of the Case (SSOC).  The AOJ subsequently provided the Veteran with ample additional time to respond to the February 2011 SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In July 2005, the Board denied the Veteran's claim for a disability rating greater than 40 percent for degenerative disc disease of the lumbosacral spine.  The Veteran, through an attorney, appealed the Board's decision to the Court.  In a May 2008 memorandum decision, the Court vacated and remanded the Board's July 2005 decision.  

In a May 2011 decision, the Board assigned a higher 60 percent rating effective April 13, 2007, for degenerative disc disease of the lumbosacral spine and granted TDIU effective April 28, 2007.  The AOJ implemented this decision in a June 2011 rating decision.

The Veteran, through an attorney, and VA's Office of General Counsel appealed the Board's May 2011 decision to the Court by filing a Joint Motion for Partial Remand (Joint Motion) seeking to vacate and remand only that part of the Board's decision which denied a claim for an earlier effective date than April 28, 2007, for a TDIU and a claim for a disability rating greater than 60 percent prior to April 13, 2007, for degenerative disc disease of the lumbosacral spine and a claim.  The Court granted the Joint Motion in a March 2012 Order.  

The Board notes here that, in referring to the currently appealed increased rating claim as a claim for a disability rating greater than 60 percent prior to April 13, 2007, both parties to the Joint Motion and the Court incorrectly assumed that the current disability rating assigned to the Veteran's service-connected degenerative disc disease of the lumbar spine prior to April 13, 2007, was 60 percent.  In fact, a review of the record evidence shows that the Veteran's service-connected degenerative disc disease of the lumbar spine currently is evaluated as 40 percent disabling prior to April 13, 2007.  Having reviewed the record evidence, and because it is bound by the Court's March 2012 Order granting the Joint Motion, the Board finds that the issues on appeal should be characterized as stated on the title page.

The Board observes here that, although it has been several years since it adjudicated the Veteran's claims on the merits, appellate consideration of these claims was delayed following the Court's most recent remand in March 2012 when his attorney sought and received multiple extensions of time to submit additional evidence in support of this appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  VA examination on October 2, 1995, indicated that the Veteran had stopped working as a pilot and was having difficulties doing any work which required physical exertion as a result of his service-connected degenerative disc disease of the lumbosacral spine; this is the earliest factually ascertainable date that the Veteran was unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.

2.  On a VA Form 21-8940, "Veteran's Application For Increased Compensation Based on Unemployability," the Veteran stated that he last worked full time and became too disabled to work on November 20, 1995, as a result of his service-connected disabilities; this form was signed by the Veteran, dated on February 18, 2001, and received by VA on December 5, 2001.

3.  The record evidence does not show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to October 2, 1995.

4.  The record evidence shows that, prior to April 13, 2007, the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by, at worst, severe impairment due to complaints of constant low back pain radiating in to both legs, interference with his activities of daily living during incapacitating episodes of low back pain, mild degenerative disc disease, and a painful limited range of motion in the thoracolumbar spine with 20 degrees of flexion; there is no indication of pronounced impairment due to intervertebral disc syndrome or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.



CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of October 2, 1995, for a grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o)(2), 4.1, 4.7, 4.16(a) (2016).

2.  The criteria for a disability rating greater than 40 percent prior to April 13, 2007, for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5293 (effective prior to September 23, 2002); 38 C.F.R. § 4.71a, DC 5293 (effective from September 23, 2002, to September 26, 2003); 38 C.F.R. § 4.71a, DCs 5242, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Laws and Regulations 

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Effective on March 24, 2015, VA amended its regulations as to what constitutes a claim for benefits and now requires that claims be made on specific claims form prescribed by the Secretary and available online or at the local Regional Office.  This provision effectively removed informal claims from VA's adjudication processes.  The period under consideration in this case is prior to March 24, 2015; as such, the law and regulations governing informal claims in effect prior to that date is applicable.  

Prior to March 24, 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim prior to March 24, 2015, if a formal claim had not been filed, the AOJ would forward an application form to the claimant for execution.  If the AOJ received a complete application from the claimant within one year from the date it was sent, then the AOJ would consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.400(o)(2).  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello, 3 Vet. App. at 196.

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. VA's General Counsel said this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

With respect to the Veteran's increased rating claim for degenerative disc disease of the lumbosacral spine, the Board notes initially that this disability currently is evaluated as 40 percent disabling effective August 17, 1993, and as 60 percent disabling effective April 13, 2007, under 38 C.F.R. § 4.71a, DC 5243 (intervertebral disc syndrome).  The Board again notes that, in referring to the currently appealed increased rating claim as a claim for a disability rating greater than 60 percent prior to April 13, 2007, both the Veteran's attorney and the Court incorrectly assumed that the current disability rating assigned to the Veteran's service-connected degenerative disc disease of the lumbar spine prior to April 13, 2007, was 60 percent when, in fact, it is 40 percent prior to that date.

Under the former rating criteria for evaluating spine disabilities in effect prior to September 23, 2002, a 40 percent rating was assigned under DC 5293 for intervertebral disc syndrome which was productive of severe impairment, manifested by recurring attacks with intermittent relief.  A maximum 60 percent rating was assigned under DC 5293 for intervertebral disc syndrome which was productive of pronounced impairment, manifested by persistent symptoms compatible with sciatic neuropathy with characteristic pain and muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293(effective before September 23, 2002).  

Effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 40 percent rating was assigned under the former DC 5293 for incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months.  A 60 percent rating was assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (effective September 23, 2002).  For the purpose of evaluations under the former DC 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

VA again revised the criteria for rating general diseases and injuries of the spine effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine currently are evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243.  If the revised criteria (effective from September 26, 2003) are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  The Veteran gets the benefit of having the former criteria (in effect prior to September 26, 2003) applied for the period prior and after the change was made, however.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The revised rating criteria effective September 26, 2003, provide that intervertebral disc syndrome can be evaluated either under a General Rating Formula for Diseases and Injuries of the Spine (DC's 5235-5242) or under the Formula for Evaluating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243), whichever method results in the higher evaluation.  Under the revised DC 5243, a 40 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  A maximum 60 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (effective September 26, 2003).

Under the revised DC 5242, a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DC 5242 (effective September 26, 2003).

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 .  It also should be noted that use of terminology such as "severe" by VA examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  Although the criteria under DCs 5290 through 5292 were less defined than the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motions to define what is normal, VA stated that the ranges of motions were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though the pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and thus the Board can consider the current ranges of motion as guidance to rating spine disabilities under the old criteria.

Factual Background and Analysis

The Board finds that the evidence supports assigning an earlier effective date of October 2, 1995, for a grant of a TDIU.  The Veteran contends that he has been unemployable solely as a result of his service-connected disabilities since he stopped working in approximately November 1995.  The record evidence supports the Veteran's assertions that he is entitled to a TDIU effective October 2, 1995.  The Board notes initially that the record evidence does not support finding that the Veteran was precluded from securing or maintaining substantially gainful employment solely as a result of his service-connected disabilities prior to October 2, 1995.  For example, the Veteran was hospitalized for several days in August 1993 at a VA Medical Center for complaints of acute severe low back pain.  On admission, the Veteran denied any significant medical history other than a lumbar spine injury in 1986.  He took pain medication chronically for this injury but had not sought any medical treatment for it.  Following a brief hospital stay where his acute low back pain was treated with medication and physical therapy, the Veteran was discharged home "since he was capable of performing his personal care and was ambulating with minor pain presently."

VA spine examination in October 1993 noted only that the Veteran reported that his low back pain was aggravated by bending and lifting "particularly from an awkward position" or exacerbated by prolonged sitting, standing, or walking.

On VA spine examination on September 28, 1995, the Veteran reported that he initially injured his low back during a flight simulator exercise while on active service.  "Basically he has continued to have problem[s] since that time."  He was very careful with any lifting or bending.  Sitting caused increased pain.  The Veteran also reported occasional shooting pain in the back and down both legs to the knees.

The Veteran himself reported on his formal TDIU claim (VA Form 21-8940) received by VA in December 2001 that he only became too disabled to work and stopped working on November 20, 1995.  He reported working at least part-time between active service, including multiple periods of service as a pilot in the Air National Guard, and this date.  This persuasively suggests that the Veteran did not consider his service-connected degenerative disc disease of the lumbosacral spine as precluding his employability at least prior to November 20, 1995, when he reported that he stopped working altogether.  A VA Form 21-4192, "Request For Employment Information In Claim For Disability Benefits," included with the Veteran's December 2001 VA Form 21-8940 indicates that his last employer employed him to do light carpentry work until "his back got so bad he could not do the work anymore."  The Veteran's employer stated that he last had worked on November 20, 1995.

The record evidence does not support finding that the Veteran is entitled to a TDIU prior to October 2, 1995.  Although he was hospitalized for treatment of an acute episode of severe low back pain in August 1993, he was discharged home when he was able to perform his own personal care (or activities of daily living) and experienced only "minor pain" while walking.  And, although the Veteran reported being very careful with lifting and bending and reported problems with pain while sitting and occasional shooting pain in his back and legs at his VA examination in September 1995, the VA examiner did not find that he was precluded from employment solely as a result of his service-connected degenerative disc disease of the lumbosacral spine.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an earlier effective date than October 2, 1995, for a TDIU.  Thus, the Board finds that the criteria for an earlier effective date than October 2, 1995, for a TDIU have not been met.

In contrast, the record evidence supports assigning an earlier effective date of October 2, 1995, for a TDIU.  VA examination on October 2, 1995, demonstrated that the Veteran was unemployable solely as a result of his service-connected degenerative disc disease of the lumbosacral spine.  The Veteran reported for the first time at this examination that he had been forced to stop working his prior employment as a pilot "because of his back problems and is having some difficulties in continuing with work that requires significant physical exertion."  The VA examiner concluded that the Veteran's low back pain was both "severe" and "moderately" disabling to him.  This examiner also concluded, "It would be advisable for him to pursue occupations that require little if any physical exertion in the future."

The Board observes here that the effective date for increased ratings generally will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  Here, it is undisputed that the Veteran met the schedular criteria for a TDIU at all times relevant to this appeal. See 38 C.F.R. § 4.16(a).  The Board finds it reasonable to infer that the VA examination report dated on October 2, 1995, constituted the Veteran's informal TDIU claim.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Board has reviewed the evidence dated within 1 year of the informal TDIU claim dated on October 2, 1995, and finds that there was no factually ascertainable increase in the disability attributable to the Veteran's service-connected hiatal hernia and related splenectomy in that time period.  Nevertheless, the evidence dated on October 2, 1995, shows that it was factually ascertainable on that date that the Veteran was precluded from securing or maintaining substantially gainful employment solely as a result of his service-connected degenerative disc disease of the lumbosacral spine.  It is undisputed that the Veteran was employed for many years as a pilot with the Air National Guard.  Given the Veteran's employment history, the Board also finds it reasonable to infer that it would be highly unlikely that he could continue working as a pilot given the physical examination findings in October 1995 and the VA examiner's conclusion at that examination that he could be employed in jobs requiring "little if any physical exertion in the future."  Id.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an earlier effective date of October 2, 1995, for a TDIU have been met.  See also 38 C.F.R. § 3.102.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for a disability rating greater than 40 percent prior to April 13, 2007, for degenerative disc disease of the lumbosacral spine.  Despite the Veteran's assertions to the contrary, the record evidence shows that, prior to April 13, 2007, this disability is manifested by, at worst severe impairment due to complaints of constant low back pain radiating into both legs, interference with his activities of daily living during incapacitating episodes of low back pain, mild degenerative disc disease, and a painful limited range of motion in the thoracolumbar spine with 20 degrees of flexion (i.e., a 40 percent rating under the former DC 5293 or a 40 percent rating under the revised DCs 5242 and 5243).  For example, on VA outpatient treatment in August 1993, the Veteran complained of 9 years of low back pain since a flight simulator injury during service.  He denied any numbness, weakness, or bowel or bladder problems.  Physical examination showed a full range of motion in the back, negative straight leg raising, and normal reflexes.  X-rays of the lumbosacral spine showed a possible pars defect at L5.  The assessment was mechanical back pain.

As noted above, the Veteran was hospitalized at a VA Medical Center for several days later in August 1993 for complaints of low back pain for 48 hours "which has exacerbated to the point where [he] was unable to stand erect."  On admission, he reported a 2-day "history of remaining in bed and crawling on his hands and knees to perform his" activities of daily living.  He also reported lifting something heavy 2 days earlier "and turning towards the side where he noticed an acute left paraspinous muscle tenderness."  He denied any sensory changes or weakness on the left side or any bowel or bladder problems.  Physical examination showed he was in moderate distress due to back pain, positive paraspinous tenderness, left greater than right, intact sensation, mild symmetrical hyperreflexia of the bilateral lower extremities.  The discharge diagnoses were spondylolisthesis of L5 and low back pain with muscle spasm.

On VA outpatient treatment in September 1993, the Veteran complained of progressively worsening low back pain with radiation into the lateral aspect of both legs and intermittent back muscle spasms.  Physical examination showed no muscle spasm, 5/5 motor strength, and no evidence of misalignment on flexion and extension of the lumbosacral spine.  VA computerized tomography (CT) scan of the Veteran's lumbosacral spine taken in September 1993 showed a small herniated disc at L4-5 on the left and spondylolysis of the L5 vertebra bilaterally without spondylolisthesis.

On VA spine examination in October 1993, the Veteran complained of progressively worsening low back pain since an in-service injury "while operating an aircraft flight simulator back in approximately 1986 or 1987."  He denied any history of radiating pain into his legs.  Physical examination showed a satisfactory gait, an ability to stand erect, no muscle spasm, mild tenderness to palpation in the left paravertebral region, negative straight leg raising, a satisfactory heel-toe walk, an ability to squat and rise again, and intact reflexes and sensation.  Range of motion testing of the lumbosacral spine showed flexion to 90 degrees and extension to 35 degrees with complaints of pain.  The impression was chronic lumbar syndrome - disk herniation and spondylolisthesis "per history."

VA x-rays of the Veteran's lumbosacral spine taken later in October 1993 showed moderate narrowing involving L4-5 interspace, evidence of spondylolysis at L5-S1 interspace, and unremarkable intervertebral disc spaces and vertebral bodies.

A private magnetic resonance imaging (MRI) scan of the Veteran's lumbosacral spine taken in March 1994 showed a herniated disc at L4-5 on the left side.

On private outpatient treatment in June 1994, the Veteran's complaints included intermittent burning numb pain in the low back following a motor vehicle accident in February 1994.  Physical examination showed an excellent range of motion in the lumbar spine, negative straight leg raising, and no neurological deficits in any extremities.  The impressions included degenerative lumbar disc disease at L4-5.

On VA spine examination in September 1995, the Veteran complained of continued low back pain.  Physical examination showed he "moves about with some degree of stiffness," an ability to stand erect, no muscle spasm or tenderness, and an ability to heel-toe walk and to squat and rise.  Range of motion testing showed flexion to 50 degrees and extension to 5 degrees with "increased pain on extremes of motion, extension greater than flexion."  X-rays showed spondylolysis at L5 without significant spondylolisthesis, narrow L4-5 disk space which "suggests chronic disk disease, otherwise well-maintained disk spaces, and unremarkable sacroiliac joint spaces.  The impression was chronic lumbar syndrome with a history of injury and a history of an MRI scan "with evidence of a disk rupture."
 
On VA outpatient treatment in September 1997, the Veteran complained of back pain at L5.  He reported episodes of intense back pain with certain activity which occurred once a year "such that he cannot walk [and] even breathing is painful."  He also reported that he experienced milder exacerbating episodes of low back pain twice a month which lasted a week at a time "of unknown etiology."  His low back pain occasionally radiated into his right leg.  Physical examination showed 5/5 motor strength, dull sensation to pinprick on the dorsum of the left foot, medial side of the right foot, and digits 1-3 of the hands, and negative straight leg raising.  The impression was back pain at L5 which worsened occasionally with lifting and numbness in distal upper and lower extremities.

In May 1998, the Veteran complained of chronic back pain which he described as dull and constant.  He was unable to lift anything over 10 pounds or he gets "sharp pain that is so severe he collapses.  It takes about 4-5 days to get back on [his] feet."  He also had episodes of low back pain every 5 weeks where it hurt to breathe.  Resting was his only relief and it was not immediate.  His dull pain did not radiate but sharp pain shot into his left buttocks.  Physical examination showed tenderness around the L4 level, increased pain while lying flat and on back extension, pain relief on knee bending, and 5/5 motor strength.  Neurological examination showed focal low back pain to the left of the midline at L5 level, no sacral notch tenderness, intact sensation throughout, and negative straight leg raising.  Pain increased on movement (flexion, rotation) and over-extension.  X-rays showed a pars defect at L5-S1.  The assessment was chronic low back pain and pars defect at L5.

On VA examination in January 2001, the Veteran's complaints included low back pain and any bending, twisting, carrying, or lifting increased the pain.  He stated that, at times, the pain was so incapacitating that he literally had to crawl to the bathroom.  In general, he reported needing frequent position changes as any extended sitting, standing, or walking caused increased pain.  He described severe pain radiating into the thighs, left greater than right.  He also described a dead spot with tingling and numbness in the right distal thigh region and the left anterodistal thigh region.  Physical examination showed an ability to stand erect and move around the room with a slight left-sided limp, some mild paravertebral muscle spasm on the left and tenderness to palpation in the midline of the lower back, a satisfactory heel-to-toe walk, an ability to squat and rise again, brisk reflexes, intact sensation except for decreased sensation over the anterodistal thigh region bilaterally, right slightly greater than left, and complaints of back pain on straight leg raising with both legs, worse on the right.   Range of motion testing of the lumbosacral spine showed flexion to 20 degrees, extension to 20 degrees, and lateral flexion to 20 degrees in each direction, all with pain.  X-rays of the lumbosacral spine revealed questionable narrowing at L4-L5.  The impressions were chronic low back pain syndrome with a history of injury as per X-ray, evidence of L5 spondylolysis and grade I spondylolisthesis, and prior MRI scan of a left L4-L5 disc herniation.

On VA examination in January 2005, the Veteran complained of constant low back pain which varied in severity.  The pain reportedly was bearable, if he took it easy but generally increased in cold weather or if he moved the wrong way.  He stated that the pain occasionally radiated down the right lower extremity to about the knee and down the left lower extremity to about the ankle.  He described areas of numbness and tingling or dead spots over the front of the thigh regions bilaterally. He experienced incapacitating flare-ups which caused him to go to bed for 3-4 days. The most recent flare-up had occurred a few months earlier.  During these flare-ups, he reported that he was unable to get out of bed and had to wear diapers.  He stated that he had not seen a physician during the previous year and had not been prescribed any bedrest during that time.  He denied any loss of bowel or bladder control.  Physical examination showed an ability to stand erect, a slow but satisfactory gait performed without using a cane or brace, no back spasm or tenderness, no focal strength deficits in the lower extremities, intact reflexes, diminished sensation over the anterior thigh regions bilaterally, and supine straight leg raising produced no radicular pain.  Range of motion testing showed flexion to 50 degrees, extension to 20 degrees, lateral bending to 20 degrees in each direction, and rotation to 30 degrees in each direction with only slight pain on right rotation.  X-rays showed scattered hypertrophic changes and evidence of L4-L5 disc herniation.  The impressions were service-connected chronic lumbar syndrome with prior evidence of L5 spondylolysis with grade 1 spondylolisthesis and left L4-L5 disc herniation.

On private outpatient treatment with R.B., P.T., in December 2006, the Veteran complained of a "prickly, sharp" low back pain which radiated in to his buttock "and sometimes down to both knees."  Walking and standing increased his low back pain.  "He is able to do lifting and activities without experiencing an immediate increase in pain, however he states that he pays for it in the ensuing days."  He reported bladder incontinence "when his pain is severe.  He states he has trouble 'holding' his urine when the pain is severe."  Range of motion testing showed normal lumbar flexion, a 30 percent loss of lumbar extension, and a 25 percent loss of "lumbar side gliding" in both directions, with complaints of low back pain and pain radiating in to his knees at the endpoint of lumbar flexion, no leg pain with lumbar extension despite complaints of pain, and increased right thigh pain on repetitive lumbar flexion  "but he does not remain worse as a result."  The assessment was lumbar disc derangements.

On private outpatient treatment with B. T., M.D., on February 6, 2007, the Veteran complained of pain at L5 and down his right leg to his right knee since an in-service accident.  He rated his pain as 8/10 on a pain scale (with 10/10 being the worst imaginable pain).  His pain was continuous, sharp, dull, burning, throbbing, tingling, "and electric-like."  His pain "is most severe at all times.  Standing, sitting, walking, or exercise aggravates the discomfort."  Physical examination showed a normal, balanced gait, no dislocation or subluxation in the lumbosacral spine, a reduced range of motion on extension, tenderness in the lower back, paraspinous muscle spasms, trigger points in the paraspinous area and gluteus maximus, and positive straight leg raising on the right.  The assessment was back pain, radiculopathy of the right lower extremity, myofascial pain, and muscle spasm.

On private outpatient treatment with R. B., P.T., on February 28, 2007, the Veteran complained of "struggling with more and more back pain."  His low back pain was "fairly constant."  Walking aggravated his low back pain.  Physical examination showed "a 50% loss of motion in all planes...[and] a definite blockage of extension motion at L4-5," and negative straight leg raising bilaterally.  The assessment was discogenic pain "and loss of extension motion at L4-5."

On VA examination on April 6, 2007, the Veteran's complaints included constant low back pain which radiated down both legs and in to the feet.  He experienced flare-ups 3 times a week lasting 20 minutes at a time precipitated by prolonged sitting, standing, or lying down.  He used a back brace daily whenever he was out of bed.  He reported that his wife assisted him with bathing and shaving and he was unable to drive.  He denied any prescribed bed rest in the previous 12 months.  Physical examination showed he ambulated unassisted with a lumbar support in place, erect posture, normal gait, a non-tender thoracolumbar spine, strength testing within normal limits, heel, toe, and heel-to-toe walk all without difficulty, no spinal deformity, tenderness, or spasms, equal sensation throughout, symmetric and equal deep tendon reflexes bilaterally, and negative straight leg raising bilaterally.  Range of motion testing showed he was guarded with suboptimal effort and flexion to 60 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 30 degrees.  The impressions included service-connected chronic lumbar syndrome with MRI showing diffuse lumbar degenerative disc disease and mild progression of spondylosis on x-rays.

The record evidence does not show that, prior to April 13, 2007, the Veteran experienced pronounced impairment due to intervertebral disc syndrome (i.e., a 60 percent rating under the former DC 5293 in effect prior to September 23, 2002), incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months (i.e., a 60 percent rating under the former DC 5293 effective September 23, 2002, or a 60 percent rating under the revised DC 5243 effective September 26, 2003), or unfavorable ankylosis of the 
entire thoracolumbar spine or the entire spine (i.e., a 50 or 100 percent rating, respectively, under the revised DC 5242) such that a disability rating greater than 40 percent for his service-connected degenerative disc disease of the lumbosacral spine during this time period.  The Board acknowledges the Veteran's complaints of increased low back pain and range of motion testing results demonstrating limited motion of the lumbosacral spine with pain.  These results do not support the assignment of an increased rating under the former rating criteria for evaluating spine disabilities either before or after the revised rating criteria were effective, however.  See 38 C.F.R. §§ 4.71a, DC 5293 (effective prior to September 23, 2002); 38 C.F.R. § 4.71a, DC 5293 (effective from September 23, 2002, to September 26, 2003); 38 C.F.R. § 4.71a, DCs 5242, 5243 (effective September 26, 2003).  The Board also acknowledges that the Veteran's complaints and objective examination findings by VA and private clinicians prior to April 13, 2007, demonstrate the presence of severe impairment due to intervertebral disc syndrome which support the 40 percent rating currently assigned for his service-connected degenerative disc disease of the lumbosacral spine during this time period.  See 38 C.F.R. §§ 4.71a, DC 5293 (effective prior to September 23, 2002); 38 C.F.R. § 4.71a, DC 5293 (effective from September 23, 2002, to September 26, 2003).  The VA examination results obtained during this time period clearly show that no spine ankylosis was present at any of these examinations.  These examination results also show that the Veteran reported that he experienced flare-ups of low back pain due to his service-connected degenerative disc disease of the lumbosacral spine which varied in length from 2 days (VA examination in August 1993), once a year with severe pain and twice a month with less severe pain lasting for 1 week at a time (VA outpatient treatment in September 1997), every 5 weeks (VA outpatient treatment in May 1998), 3-4 days at a time (VA examination in January 2005), and 3 times a week lasting 20 minutes at a time (VA examination on April 6, 2007).  This evidence does not suggest, however, that the Veteran experienced incapacitating episodes of intervertebral disc syndrome lasting for several weeks at a time which required bed rest prescribed by a physician.  The Veteran himself denied any prescribed bed rest at his April 6, 2007, VA examination.  Nor does the private medical evidence show any spine ankylosis or incapacitating episodes of intervertebral disc syndrome lasting for weeks at a time and requiring medication and bed rest prescribed by a physician during this time period.

The Board acknowledges that, in a March 2017 opinion, a private clinician opined that the Veteran's symptomatology attributable to his service-connected degenerative disc disease of the lumbosacral spine met the criteria for a 60 percent rating throughout the time period between August 1993 and April 2007.  He also opined that it was more likely than not that the Veteran's "condition incapacitated him for more than 6 weeks."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Having reviewed the March 2017 private opinion, the Board finds that it is less than probative on the issue of the Veteran's entitlement to an increased rating prior to April 13, 2007, for his service-connected degenerative disc disease of the lumbosacral spine.  For example, the conclusion that the Veteran's "condition incapacitated him for more than 6 weeks" is not supported by a review of the record evidence which shows that, at worst, the Veteran himself reported being incapacitated, at worst, 3 times a week for 20 minutes at a time (as noted above).  The March 2017 private clinician's opinion regarding the alleged level of impairment due to incapacitating episodes of intervertebral disc syndrome also is contradicted by the Veteran's subsequent denial that he had experienced any incapacitating episodes which required prescribed bed rest at his April 6, 2017, VA examination.  Accordingly, the Board finds that the March 2017 private clinician's opinion is entitled to little probative value on the issue of whether the Veteran is entitled to a disability rating greater than 40 percent prior to April 13, 2007, for degenerative disc disease of the lumbosacral spine.

The Veteran finally has not identified or submitted any evidence demonstrating his entitlement to an increased rating prior to April 13, 2007, for his service-connected degenerative disc disease of the lumbosacral spine.  Thus, the Board finds that the criteria for a disability rating greater than 40 percent prior to April 13, 2007, for degenerative disc disease of the lumbosacral spine are not met.


ORDER

Entitlement to an earlier effective date of October 2, 1995, for a grant of a TDIU is granted.

Entitlement to a disability rating greater than 40 percent prior to April 13, 2007, for degenerative disc disease of the lumbosacral spine is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


